Case 4:19-cv-00630-RWS-KPJ Document 29 Filed 03/05/21 Page 1 of 3 PageID #: 351




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  SHERMAN DIVISION

   BRANCH BANKING AND TRUST                   §
   COMPANY                                    §
                                              §
           Plaintiff,                         §
                                              §     Civil Action No. 4:19-cv-630-RWS-KPJ
   v.                                         §
                                              §
   RE REZ L.P. AND                            §
   DEBRA PETERNANA,
                                              §
                                              §
           Defendants.
                                             ORDER

        The above-entitled and numbered action was referred to a United States Magistrate Judge

 pursuant to 28 U.S.C. § 636. On January 8, 2021, the Magistrate Judge entered proposed findings

 of fact and recommendations (the “Report”) (Docket No. 28) that Plaintiff Branch Banking and

 Trust Company n/k/a Truist Bank’s (“Plaintiff”) Amended Motion for Default Judgment Against

 Re Rez LP (the “Amended Motion Against Re Rez) (Docket No. 25) be granted in part and

 denied in part.

        In the Report, the Magistrate Judge also proposed findings of fact and recommendations

 that Plaintiff’s Amended Motion for Entry of Agreed Final Judgment Against Debra Peternana

 (the “Amended Motion Against Peternana”) (Docket No. 26) be granted. See Docket No. 28. No

 objections to the Report have been filed.

        Because no objections to the Magistrate Judge’s Report have been filed, neither party is

 entitled to de novo review by the District Judge of those findings, conclusions and

 recommendations, and except on grounds of plain error, they are barred from appellate review of

 the unobjected-to factual findings and legal conclusions accepted and adopted by the District

 Court. Douglass v. United Servs. Auto. Assoc., 79 F.3d 1415, 1430 (5th Cir. 1996) (en banc),
Case 4:19-cv-00630-RWS-KPJ Document 29 Filed 03/05/21 Page 2 of 3 PageID #: 352




  superseded by statute on other grounds, 28 U.S.C. § 636(b)(1) (extending time to file objections

  from ten to fourteen days).         Nonetheless, the Court has reviewed the Amended Motion

  Against Re Rez (Docket No. 25), the Amended Motion Against Peternana (Docket No. 26)

  and the Magistrate Judge’s Report (Docket No. 28) and agrees with the Report. See United

  States v. Raddatz, 447 U.S. 667, 683 (1980) (“[T]he statute permits the district court to

  give the magistrate’s proposed findings of fact and recommendations ‘such weight as

  [their] merit commands and the sound discretion of the judge warrants.’”) (quoting Mathews

  v. Weber, 423 U.S. 261, 275 (1976)). Accordingly, it is hereby

         ORDERED that the Magistrate Judge’s report and recommendation (Docket No.

  28) is ADOPTED as the opinion of this Court.             Plaintiff’s Amended Motion Against Re

  Rez (Docket No. 25) is GRANTED-IN-PART and DENIED-IN-PART as follows:

         Plaintiff’s Amended Motion Against Re Rez (Docket No. 25) is GRANTED as

  to Defendant Re Rez LP’s (“Re Rez”) liability to Plaintiff for Plaintiff’s “Breach of the Note”

  and “Breach of Line of Credit” claims. The Court enters DEFAULT JUDGMENT in

  favor of Plaintiff against Re Rez for Plaintiff’s “Breach of the Note and “Breach of

  the Line of Credit” claims.

         Re Rez is ORDERED to pay Plaintiff in the amount of $38.047.74 for

  Plaintiff’s “Breach of the Note” claim.

         Re Rez LP is ORDERED to pay Plaintiff in the amount of $69,720.23

  for Plaintiff’s “Breach of Line of Credit” claim.

         Plaintiff’s   prayer   for    pre-judgment   interest,   as   requested,   is   DENIED. It

  is ORDERED that Re Rez is to pay Plaintiff pre-judgment interest at a rate of five

  percent (5%), accruing from August 12, 2019, until the day before entry of final

  judgment.    It is FURTHER ORDERED that the pre-judgment interest rate shall be

  computed as simple interest, not compound interest.

                                             Page 2 of 3
Case 4:19-cv-00630-RWS-KPJ Document 29 Filed 03/05/21 Page 3 of 3 PageID #: 353


        Plaintiff’s prayer for post-judgment interest is GRANTED. It is ORDERED that Re

 Rez pay Plaintiff post-judgment interest, to be calculated at the applicable federal rate under 28
      .
 U.S.C. § 1961. Plaintiff’s prayer for attorneys’ fees and costs is GRANTED. It is ORDERED

 that Re Rez shall pay Plaintiff in the amount of $8,317.80 in attorneys’ fees and costs.

        Plaintiff’s request for conditional fees is DENIED WITHOUT PREJUDICE.

        Additionally, Plaintiff’s Amended Motion Against Peternana (Docket No. 26) is hereby

 GRANTED. The Court enters AGREED FINAL JUDGMENT with respect to Plaintiff’s

 claims against Defendant Debra Peternana (“Peternana”). Accordingly, it is

        ORDERED that Peternana shall pay Plaintiff $124,214.93.

         So ORDERED and SIGNED this 5th day of March, 2021.




                                                            ____________________________________
                                                            ROBERT W. SCHROEDER III
                                                            UNITED STATES DISTRICT JUDGE




                                            Page 3 of 3
